Citation Nr: 0120365	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-06 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of right knee injury, 
status post medial meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from January 1955 to November 
1958.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in New Orleans, Louisiana, which granted service 
connection for residuals of right knee injury, status post 
medial meniscectomy and assigned a noncompensable disability 
rating.  The veteran perfected a timely appeal of the January 
1998 decision.  In August 1999, the Board remanded the case 
so that the RO could obtain all of the veteran's private 
treatment records.  Subsequently, in a November 1999 
determination, shown in the form of a supplemental statement 
of the case (SSOC), the RO essentially confirmed and 
continued the zero percent evaluation assigned to the 
veteran's service-connected right knee disability.  In a July 
2000 decision, the Board found that the criteria for an 
increased (compensable) rating for the veteran's service-
connected right knee disorder had not been met.  

The appellant appealed the Board's July 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2001, counsel for the appellant and the Office of 
General Counsel for VA, who represents the Secretary of this 
Department in legal matters before the Court, filed a Joint 
Motion to Vacate the BVA [Board] Decision and Remand and for 
a Suspension of Proceedings (Joint Motion) pending a ruling 
on the motion.  An Order subsequently rendered by the Court 
in January 2001 indicates that the Court vacated and remanded 
the Board's July 2000 decision to deny an increased 
(compensable) evaluation for the veteran's service-connected 
right knee injury, status post medial meniscectomy.  The case 
has now been returned to the Board for compliance with the 
directives that were stipulated in the Court's Order.  

REMAND

The Joint Motion, as adopted by the Court's January 2001 
Order, found that the Board erred by failing to apply 
38 C.F.R. § 4.71, Diagnostic Code 5259 (the criteria for 
evaluation of symptomatic residuals following removal of the 
semilunar cartilage), or provide its reasons or bases for 
selecting Diagnostic Code 5257 instead of Diagnostic Code 
5259.  As such, the Joint Motion continued to indicate that 
on remand the Board must apply Diagnostic Code 5259 as it 
relates to the veteran's service-connected disability or 
provide its reasons or bases for selecting Diagnostic Code 
5257 instead of Diagnostic Code 5259.  

It was further noted as part of the Joint Motion, as well as 
discussed by the Board in July 2000, that in 1958 the veteran 
suffered a right knee injury which necessitated the veteran 
undergoing an excision of the right medial meniscus.  
Additionally, the Joint Motion indicated that "[e]valuation 
of removal of the medial meniscus must be under diagnostic 
code 5259.  When the disability is symptomatic, as is evident 
with reduced motion and pain as identified on the October 
1997 examination, a compensable evaluation must be 
considered." 

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

The Board finds particular importance in pointing out that 
the veteran was last afforded a VA orthopedic examination in 
October 1997.  VA's duty to assist includes the duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  (emphasis added).  See 38 
C.F.R. § 3.326 (2000); Green v. Derwinski, 1 Vet. App. 121, 
123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  In this regard, 
the Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
(emphasis added).  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Olson v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle, supra, at 632.  Additionally, the Board 
recognizes that the Court has held that the duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

In view of the deficiencies cited above as relating to the 
July 2000 Board decision, to ensure compliance with the 
Court's Order, which, as noted above, granted the Joint 
Motion, and to enable the RO to arrange so that a thorough 
and contemporaneous medical examination of the veteran's 
right knee may be conducted, the Board will remand this case.  
The new VA orthopedic examination ordered by this remand must 
take into account the records of prior treatment so that the 
evaluation of the veteran's right knee disability is a fully 
informed one.  See Green, supra, at 124. 

In addition to scheduling the veteran for an appropriate 
examination, the RO should determine whether the appellant 
has had any recent medical treatment, either private or VA, 
for his service-connected right knee disability which has not 
been associated with the evidence of record.  

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's right knee disorder, the 
RO should consider the proper evaluation to be assigned for 
the veteran's service-connected right knee disability 
pursuant to the Court's holding in Fenderson.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected right knee disability.  
He should be requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source he identifies, so that the RO can 
request them.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), should be requested.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of his service-connected right 
knee disability.  The examination should 
include all necessary tests and studies, 
including X-rays.  The veteran's right 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  

Additionally, the examiner should be 
requested to determine whether the 
veteran's right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the  
knee is used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the veteran's 
right knee should also be reported and 
the degree of any such instability should 
be indicated.  

Additionally, the examiner should provide 
comment concerning whether there are 
currently any symptomatic residuals shown 
to be manifested related to the removal 
of semilunar cartilage.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 (2000).  
All findings should be reported in 
detail, and the examiner must be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.

3.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examination is made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
increased rating issue currently on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000) and Diagnostic 
Codes 5257, 5259, 5260, and 5261.  In 
addition, the applicability of "staged 
ratings" should be considered pursuant 
to Fenderson, supra.  

If the benefit sought is not granted to the veteran's 
satisfaction, he and his representative should be furnished a 
SSOC in accordance with 38 U.S.C.A. § 7105 (West 1991); this 
document should include detailed reasons and bases for the 
decision reached.  The veteran and his representative should 
thereafter be afforded the requisite period of time for a 
response.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



